10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
JOSE ARTURO HERNANDEZ, NO. SA CV 20-391-GW(E)
Petitioner,
JUDGMENT

Vv.

WARDEN McDOWELL,

Respondent.

~~ we wa wa a a a a ae a a a

 

Pursuant to the Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS ADJUDGED that the Petition is denied and dismissed with

prejudice.

DATED: July 12, 2021.

Lng Mi 4A

GEORGE H. WU
UNITED STATES DISTRICT JUDGE

 

¥

 
